DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on March 05th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9,871,040, and U.S. Patent No. 10,242,985 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Remarks
The amendment filed on March 05th, 2021 has been acknowledged.  By this amendment, claim 1, 3, 5, 7, 9, and 11 have been amended and claims 13-19 have been newly added.  Accordingly, claims 1-19 are pending in the present application in which claims 1 and 7 are in independent form.  Applicant’s amendment to claims 3 and 5 had obviated the 112(b) rejection indicated in the previous office action.  Applicant’s amendment to the title has been accepted.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s Amendment was given in a telephone interview with Mr. Takashi Saito and Mr. Michael Fogarty on June 01st.
The application has been amended as follows:
In the Specification:
On Page 1, in the first paragraph immediately following the title, under CROSS REFERENCE TO RELATED APPLICATIONS, line 2, after “January 10, 2019," please insert --now U.S. Patent No. 10,651,175,--.
In the claims:
Please cancel dependent claim 16.
In independent claim 1, line 12, after “the plurality of second fins”, please insert --, wherein the at least one second active fin, the at least one dummy fin and one of the plurality of first fins are aligned with each other in the first direction--.
In independent claim 7, line 9, after “the plurality of first fins”, please insert --in the first direction--.
In independent claim 7, line 13, after “the plurality of fin transistors”, please insert --, wherein a fin of the at least one non-active transistor and a fin of the at least one second active transistor are aligned with each other in the first direction--.
In dependent claim 14, line 1, please replace “wherein at least one dummy fin” with --wherein the at least one dummy fin--.
Allowable Subject Matter
Claims 1-15 and 17-19 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on March 05th, 2021 (see Applicant’s remarks on page 6, line 8 to page 8, line 6), it is determined 
Claims 2-6, 8-15 and 17-19 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHIEM D NGUYEN/Primary Examiner, Art Unit 2892